Citation Nr: 0509896	
Decision Date: 04/05/05    Archive Date: 04/15/05

DOCKET NO.  03-28 864A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUE

1.  Entitlement to service connection for residuals of a 
right hand injury.  


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The appellant was a member of the Ohio Army National Guard 
from October 1985 to October 1991, with periods of active 
duty for training, including from November 1985 to April 
1986.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision by the RO which 
denied service connection for a right hand injury.  

In the appellant's May 2003 Notice of Disagreement (NOD), the 
appellant reported he inadvertently listed his hand injury as 
pertaining to the right hand, but that it was, in fact, an 
injury to the left hand.  The appellant requested the RO to 
"re-process my claim using the correct hand, my left hand."

The RO construed the appellant's statement as both a NOD to 
the January 2003 rating decision which denied service 
connection for a right hand injury, and as a new claim of 
service connection for residuals of a left hand injury.  

In October 2003, a Statement of the Case (SOC) as to the 
issue of service connection for residuals of a right hand 
injury was issued to the appellant.  

In the appellant's October 2003 VA Form 9, he again noted 
that the in-service injury was sustained to the left hand, 
not the right hand.  The RO accepted the VA Form 9 as a 
substantive appeal as to the issue of service connection for 
residuals of a right hand injury.

Then, in a December 2003 rating decision, the RO denied 
service connection for residuals of a left hand injury.  

In a March 2004 deferred rating decision form, it was 
suggested that the October 2003 VA Form 9 be construed as a 
substantive appeal as to the issue of service connection for 
residuals of a left hand injury, in addition to the right 
hand.  However, in a handwritten note on the document, a 
rating specialist pointed out that the October 2003 VA Form 9 
was submitted prior to the December 2003 rating decision that 
denied service connection for residuals of a left hand 
injury, and as such, could not be considered a NOD since it 
was submitted before the rating decision was issued.  
However, in another handwritten notation on the same deferred 
rating decision form, it was  noted that the VA Form 9 of 
October 2003 should be considered a NOD to the denial of 
service connection for residuals of a left hand injury.  

In a May 2004 letter to the appellant, the RO requested 
clarification from the appellant.  He was advised that if he 
wished to file a NOD as to the denial of service connection 
for left hand injury, he needed to file a statement to that 
effect.  He was provided with a VA form to do so.  He was 
further advised that if he did not wish to pursue the appeal 
concerning the right hand injury, he needed to notify VA as 
soon as possible.  An Appeal Status Election Form was 
provided to him to do so.  If VA did not receive a withdrawal 
of the right hand issue, he was advised that VA would assume 
that he wished to continue this appeal.  No response was 
received from the appellant to this letter, nor was the 
letter returned to the RO by the United States Post Office.  
Therefore, the Board will proceed with a decision on the 
issue of a right hand injury, and no issue is before the 
Board concerning the left hand injury.


FINDINGS OF FACT

1.  A right hand injury was not shown in service, there is no 
competent medical evidence demonstrating a current right hand 
disability, nor is there any competent medical evidence 
relating a right hand disability to a disease or injury which 
had its onset in, or is otherwise related to, a period of 
active duty for training in the Army National Guard.

2.  The appellant's original claim of service connection 
referred to a right hand injury; he subsequently indicated 
that the reference to the right hand was a mistake and that 
he intended to file a claim for a left hand injury.


CONCLUSION OF LAW

The appellant is not shown to have a current right hand 
disability due to injury that was incurred in or aggravated 
during a period of active duty for training in the Army 
National Guard.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that on November 9, 2000, the 
VCAA was enacted.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002).  Among other things, the VCAA amended 38 U.S.C.A. § 
5103 to clarify VA's duty to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

Pertinent to the merits of the appellant's claim of 
entitlement to service connection for residuals of a right 
hand disability, the Board finds that compliance with the 
VCAA has been satisfied.  

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  Letters sent to the appellant in July 
2002 and September 2002 informed him that to establish 
entitlement to service connection, the evidence must show a 
current disability and a medical nexus between such and the 
appellant's military service.  

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b)(1) (2004).  The July 
2002 and September 2002 letters advised the appellant that 
the RO would make reasonable efforts to obtain evidence such 
as medical records, employment records, or records from other 
Federal agencies.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 
38 C.F.R. § 3.159(b)(1) (2004).  The July 2002 and September 
2002 letters requested that the appellant provide an 
Authorization and Consent to Release Information form (VA 
Form 21-4142) (release form) for each private physician who 
had treated him for his claimed conditions.  He was also 
advised to provide the name of the person, agency, or company 
who has any relevant records and to provide a release form 
for each identified facility.  

In this regard, the Board notes that the RO, through every 
stage of this appeal, has continued to request that the 
appellant provide the RO with information regarding when, 
where, and by whom he has been treated for his claimed 
disabilities.  The record does not reflect that there are any 
outstanding medical records which have not been identified by 
the appellant, or obtained by the RO.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  Even though the RO never sent a letter 
specifically requesting that the appellant provide any 
evidence in his possession that pertained to his claim (as 
required by 38 C.F.R. § 3.159(b)), the Board finds that the 
appellant is not prejudiced by such failure.  The RO has 
consistently requested the appellant to provide information 
about where and by whom he was treated for his claimed 
disabilities.  In the July 2002 and September 2002 letters, 
he was specifically asked to tell VA about any additional 
information or evidence and send VA the evidence needed as 
soon as possible.  Thus, he was, in effect, asked to submit 
all evidence in his possession.  Therefore, for all of the 
aforementioned reasons, it is determined that the appellant 
was not prejudiced by the RO's not specifically requesting 
that the appellant provide any evidence in his possession 
that pertained to his claim.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that VA will seek to provide, and 
the information and evidence the appellant must provide.  
See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.

In the appellant's June 2002 claim of service connection, he 
reported, "My right hand goes numb in all activities."  The 
appellant reported that this disability began in October 
1993.  The appellant asserts that his disability was the 
result of an injury in service.  Specifically, the appellant 
reported that when he was on active duty summer camp, his 
hand was broken on a water buffalo.  The appellant further 
noted that his hand was treated at camp, but in the last 
several years, his hand had begun to get numb almost all day 
long, affecting his job and all activities of daily life.  

A careful review of the appellant's service medical records 
is negative for complaints, findings or diagnosis of a injury 
or disability of the right hand or wrist.  Service medical 
records do, however, show that the appellant sustained an 
injury to his left hand in August 1986, in the line of duty.  

In a January 2003 rating decision, the appellant's claim of 
service connection for a right hand injury was denied.  

As noted hereinabove, in the appellant's May 2003 NOD, he 
reported he had made a mistake on his claim form.  
Specifically, the appellant had inadvertently listed his 


hand injury as pertaining to the right hand, but that it was, 
in fact, an injury to the left hand.  The appellant requested 
the RO to "re-process my claim using the correct hand, my 
left hand."

The RO construed the appellant's statement as both a NOD to 
the January 2003 rating decision which denied service 
connection for a right hand injury, and as a new claim of 
service connection for residuals of a left hand injury.  

In October 2003, a SOC as to the issue of service connection 
for residuals of a right hand injury was issued to the 
appellant.  

In the appellant's October 2003 VA Form 9, the appellant 
again noted that the in-service injury was sustained to the 
left hand, not the right hand.  The RO accepted the VA Form 9 
as a substantive appeal as to the issue of service connection 
for residuals of a right hand injury.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2004).  This may be shown by 
affirmative evidence showing inception or aggravation during 
service or through statutory presumptions.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].



Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.  

In this case, review of the appellant's service medical 
records is negative for complaints, findings or diagnosis of 
a right hand injury in service.  Moreover, the appellant has 
not provided any medical evidence showing that he has a 
current right hand disability.  Under 38 U.S.C.A. § § 1110, 
1131, it is essential that there be a current disability in 
order to establish service connection.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998).  Absent proof of a current 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  

The record contains no competent medical opinion, nor does 
the appellant assert, that he suffers from a current right 
hand disability that is related to an injury during service, 
or otherwise had its onset during service.  Absent competent 
evidence of a current right hand disability and a causal 
nexus between any such right hand disability and service, the 
appellant is not entitled to service connection.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the appellant's claim of entitlement to 
service connection for residuals of a right hand injury.  As 
such, that doctrine is not applicable in the instant appeal 
and his claim must be denied.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 4.3 (2004).  




ORDER

Service connection for residuals of a right hand injury is 
denied.  



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


